Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 12/31/2021 has been entered and carefully considered.
Claims 1, 4, 7, 8, 10, 12, 16, 18, 22, 24, 26-28 have been amended.
Claims 2-3, 5-6, 13, 17, 20-21, 25 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 12/31/2021, with respect to claims 1, 10, 11, 12, 16, and 24 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1, 10, 11, 12, 16, and 24 has been withdrawn.
Reasons for Allowance
Claims 1, 4, 7-12, 14-16, 18-19, 22-24, 26-28 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because none of the prior art teach wherein the processing of the first set and the second set of LIDAR data includes one or more of object recognition, object classification, object tracking, or distance determination, wherein consecutive time periods in the first set of 
Claim 10 is allowable over the prior art of record because none of the prior art teach wherein the first set of time periods and the second set of time periods cover different periods of time and wherein during any time period in which LIDAR data is available only one of the first set of LIDAR data or the second set of LIDAR data is ever fully processed and wherein durations of time periods in the first set of time periods and in the second set of time periods are dynamically adjusted based on data about the vehicle and data about the environment surrounding the vehicle. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught 
Claim 11 is allowable over the prior art of record because none of the prior art teach wherein the second LIDAR system generates LIDAR data during the second set of time periods when the second LIDAR system acts as the backup, and wherein consecutive time periods in the first set of time periods are separated by a time period in the second set of time periods and wherein the data processing system does not process LIDAR data during a third set of time periods that interleave consecutive time periods in the first set of time periods and wherein time periods in the third set of time periods have dynamically adjusted periods of time based on data about the vehicle and an environment surrounding the vehicle. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claim 12 is allowable over the prior art of record because none of the prior art teach wherein during the any time period, only LIDAR data from one of the first set of LIDAR data and the second set of LIDAR data is processed and the other is not and wherein durations of time periods in the first set of time periods and in the second set of time periods are dynamically adjusted based on data 
Claim 16 is allowable over the prior art of record because none of the prior art teach wherein during the any time period, only LIDAR data from one of the first set of LIDAR data and the second set of LIDAR data is processed and the other is not and wherein durations of time periods in the first set of time periods and in the second set of time periods are dynamically adjusted based on data about the vehicle and data about the environment surrounding the vehicle. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claim 24 is allowable over the prior art of record because none of the prior art teach wherein time periods in the second set of time periods have either fixed periods of time or are dynamically adjusted based on data about the vehicle and data about an environment surrounding the vehicle and wherein durations of time periods in the first set of time periods are dynamically adjusted based on data about the vehicle and data about an environment surrounding the vehicle. It 
Claims 4, 7-9, 14-15, 18-19, 22-23, 26-28 are considered allowable based on their respective dependence on allowed claims 1, 12, 16, and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN H LE/Primary Examiner, Art Unit 2862